DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For detailed explanation of issues, see rejection of the claims 6, 12 & 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0318333) by Narayanan et al (“Narayanan”) in view of (US-2013/0267042) by Satoh et al (“Satoh”).
Regarding claim 1, Narayanan discloses in FIGs. 1 & 15 and related text, e.g., a semiconductor device, comprising: 
a plurality of storage elements (FIG. 15, 1502; “memory array”; the “storage elements are meant to be used in an array; see par. 80; for specific example, see FIG. 1, 124) formed on conductive structures (bottom 116); 
an interlevel dielectric (ILD) layer (122/134; they are all “interlevel dielectric” by function; see par. 9), wherein the ILD layer includes a plurality of trenches (see FIG. 1) with at least a first one of the plurality of trenches reaching a top portion of an underlying storage element (directly above 124; contains the right 1016/116), and at least a second one of the plurality of trenches overlying one of a plurality of via openings (to the left of 124; contains the left 1016/116); and 
a conductive material in the plurality of trenches (right 1016/116) and the plurality of via openings (left 1016/116), wherein the conductive material makes physical and electrical contact with at least the one underlying storage element (see FIG. 1) and forms interlevel vias in the plurality of via openings (see FIG. 1).

Narayanan does not disclose “a cap layer on the sidewalls of the plurality of storage elements and a top surface of the conductive structures; and wherein a top portion of the underlying storage element extends into the overlying conductive material”.
To elaborate briefly on the above, Applicant’s claims as amended require 2 new elements.  First of all, the “cap layer” has to be analogous to layer 28 in Applicant’s FIG. 9.  Also, second of all, the “top portion of the underlying storage element” has to be analogous to layer 26 (top electrode) in Applicant’s FIG. 9, with metal above it (39), sort of “hugging” 26 around the top.  Both of these features (cap layer and overlying metal shape w/ respect to top electrode of memory device) are quite well-known in the prior art and were popularized by Satoh (as far Examiner is aware) back in 2013 (several references by Satoh from that timeframe were added to Notice of References).  One of these references is used below in the rejection

Satoh discloses in FIG. 8 and related text, e.g., “a cap layer (31) on the sidewalls of the plurality of storage elements (two elements are shown in FIG. 8, all parts of huge array, of course; see layer 24’ and layers above and below it) and a top surface of the conductive structures (31 is above all layers that are below the storage element, such as 22’ and 21 and any equivalents in Narayanan’s case); and wherein a top portion of the underlying storage element (layer 26’; top electrode, just like in Applicant’s case) extends into the overlying conductive material” (Bitline 44; presumably Applicant’s own “conductive material 39” is also a bitline; notice how Satoh’s “conductive material” overlies the top electrode in a similar way to Applicant’s own). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Narayanan with “a cap layer on the sidewalls of the plurality of storage elements and a top surface of the conductive structures; and wherein a top portion of the underlying storage element extends into the overlying conductive material” as taught by Satoh, since applying a known technique (technique of Satoh how to protect the underlying layers from further processing steps, by adding cap layer (Abstract) and about cutting the top of cap layer off, in order to have a bitline connection on top) to a known device ready for improvement (device of Narayanan; it is ready for improvement because it is also dealing with vertical storage device, with top electrode, that needs to be connected to an overlying conductive material (typically called “bitline”)) to yield predictable results (results are predictable because they are applied to similar device in a same way: add “cap layer” before further processing; cut it off to make it accessible for further connections; make the connection) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

When these specific teachings of Satoh are applied to device of Narayanan it will result in “an interlevel dielectric (ILD) layer on the cap layer”, since addition of Satoh’s “cap layer” directly on device, means that ILD will go on top of the cap layer.

Regarding claim 2, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the plurality of storage elements comprise a stack of layers over the conductive structures (120/126/128/130 are shown; also see Satoh’s stack as discussed above).
Regarding claim 3, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the plurality of storage elements comprise a lithographically patterned stack of layers (first of all, these are method of making limitations (“lithographically patterned”) in a claim drawn to device; hence, not patentable according to Courts; however, patterning is shown in FIGs. 4A-B; also, discussed in par. 5 of Satoh).
Regarding claim 4, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the plurality of storage elements includes a bottom electrode, a top electrode, and a storage region therebetween (all elements were discussed above with regards to Narayanan and Satoh both; for bottom electrode, see 120), wherein the top electrode extends into the overlying conductive material (as discussed above, regarding claim 1).
Regarding claim 5, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the bottom electrode is narrower than the storage region (120 reads on “bottom electrode” in such a case).
Regarding claim 6, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the  one of a plurality of via openings in the ILD layer has a same width as the storage element (first of all, this is a 112, 1st new matter situation; see Applicant’s own FIGs. 7 & 8; the via opening is specifically wider than the device, because it also includes the width of removed cap layer; second of all, such a modification is obvious to a POSITA; for example, see US-2018/0350875 by Han et al, face of patent; it shows via 154 to the right and the device MTJP to the left; some of the widths of MTJP (near top, where top electrode is), is the same as some of the widths of the via 154 (near the bottom, where it is narrower); having metal of the same widths is normal, in order to make sure a predictable amount of metal resistance and electrical current throughput in all stages; hence, this is a 112, 1st situation AND is also known in the prior art and obvious in light of it, as was discussed above)
Regarding claim 8, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., the storage region is a phase change memory material (see par. 3; inventors are aware of “phase-change” type memory; hence, implementing that type of memory in light of explicit teachings of inventor, is at the very least obvious, in order to use the device in apparatus that requires such a type of memory; also see par. 36).
Regarding claim 9, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the storage region is an adjustable resistive memory (par. 36; “resistive-switching memory”; in this type of memory, resistance “switches”; hence, it is “adjustable”).
Regarding claim 10, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the conductive material in the trenches and the via openings includes metal lines (FIG. 1, “2nd layer conductor”) formed on a subsequent metal (it is formed above its own metal; see left 116).
Regarding claim 11, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the storage elements and the interlevel vias are completely formed within a same metal layer (see FIG. 1; there is “2nd layer conductors 132”; and there is also “conductors 108”; the “storage elements and the “interlevel vias” are all completely within the “2nd layer conductors 132”, being defined as “above “conductors 108”, which end with bottom 116).
Regarding claim 12, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., a semiconductor device, comprising:
a plurality of storage elements on conductive structures (see claims 1 & 2); 
a cap layer directly on the sidewalls of the plurality of the storage elements and directly on a top surface of at least a portion of the conductive structures (by considering the “cap layer” to be a combination of 29’ and 31, the limitations are met, wherein “top surface” is not the “bottommost” surface; the resultant structures would look very similar to Applicant’s own, since Satoh’s 29’ is similar to Narayanan’s 118);
 an interlevel dielectric (ILD) layer on the cap layer, wherein the ILD layer includes a plurality of trenches with at least a first one of the plurality of trenches reaching a top portion of an underlying storage element (as explained above), and at least a second one of the plurality of trenches overlying one of a plurality of via openings (as explained above); and 
a conductive material in the plurality o of trenches and the plurality of via openings, wherein the conductive material makes physical and electrical contact with at least the one underlying the storage element (as explained above), and forms interlevel vias in the plurality of via openings (as explained above), wherein a top surface of the underlying storage element is coplanar with a top of the opening (112, 1st, new matter; they are not coplanar; see FIG. 8 of Applicant; top of the opening 34 is coplanar with a middle of the top electrode 26; not top of underlying storage element 24) and a bottom surface of the underlying storage element is coplanar with a bottom surface of the via opening (see above; by considering 120 to be part of element, as bottom electrode, the limitations are met).
Regarding claim 13, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter as discussed above.
Regarding claim 14, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter as discussed above.
Regarding claim 15, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter as discussed above.
Regarding claim 16, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter as discussed above.
Regarding claim 17, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the conductive material in the trenches and the via openings includes metal lines formed on a subsequent metal (see FIG. 1 of Narayanan).
Regarding claim 18, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., a semiconductor device, comprising:
 a storage element formed within a metal layer and over an underlying layer having conductive structures, the storage element including at least one electrode layer and a memory material layer; 
a cap layer formed on sidewalls of the storage elements and over the conductive structures (see claims above for limitations above); 
an interlevel dielectric (ILD) layer disposed on the cap layer (122 & 134); and 
an interlevel via (unmarked; see left 1016/116; specifically the portion thereof within the 122 sub-layer; that is the “interlevel via”; the level being defined by the surrounding 122 material) formed through the ILD layer (it goes through the 122 portion of the ILD) in the same metal layer as the storage element (all part of “2nd layer conductors 132”, which begin directly above “conductors 108”) and having a same width as the storage element (112, 1st, new matter, same as claim 6; see above for details).
Regarding claim 19, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the storage element includes a first electrode (120), the memory material layer (126) and a second electrode (128) wherein the first electrode and the second electrode have different sizes (see FIG. 1).
Regarding claim 20, the combined device of Narayanan and Satoh disclose in cited figures and related text, e.g., wherein the memory material layer is selected from the group consisting of a phase change memory material and an adjustable resistive memory (see claims 8 & 9).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/03/22

/Mounir S Amer/Primary Examiner, Art Unit 2894